Citation Nr: 0940796	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for hearing loss, tinnitus, and erectile dysfunction.  

In a September 2005 statement, the Veteran indicated a desire 
for reimbursement of medical expenses.  It is unclear whether 
this matter has been resolved.  The RO should undertake any 
necessary development.

The issue of erectile dysfunction addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's hearing 
loss disability had its onset in active service, manifested 
within one year of service separation, or is otherwise 
related to service. 

2.  The evidence does not show that the Veteran's tinnitus 
had its onset in active service or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran' claims for service connection 
for bilateral hearing loss and tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in November 2004 informed 
the Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by an August 2006 letter notifying 
the Veteran of these last two elements.  Although it was not 
sent prior to initial adjudication of the Veteran's claim, 
the Veteran had over a year to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a supplemental statement of the case (SSOC) 
issued in October 2007.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in April 2005.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination when appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  See 38 C.F.R. 
§ 3.159(c) (4).  

Further examination or opinion is not needed on these claims 
because the preponderance of the evidence shows that the 
Veteran's hearing loss and tinnitus are not related to the 
Veteran's military service.  This is discussed in more detail 
below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability and 
tinnitus resulting from acoustic trauma in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307(d). 

Here, as will be discussed below, there is no competent and 
credible evidence showing that the Veteran's hearing loss 
manifested to a compensable degree within the applicable time 
period.  Thus, the Veteran cannot benefit from this statutory 
presumption.  See 38 C.F.R. § 3.307.  

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the first Hickson element, the Veteran must show that 
he has a current disability.  With respect to the Veteran's 
claim for tinnitus, the Board finds that the Veteran has this 
disability based on the April 2005 VA examination, in which 
the Veteran reported having tinnitus for many years, 
described as a constant, bilateral ringing.  Tinnitus is, by 
definition, "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Accordingly, the Board finds that the Veteran currently has 
tinnitus based on his reported symptoms in the April 2005 VA 
examination. 

With respect to the Veteran's claim for hearing loss, 
impaired hearing will be considered to be a disability under 
the laws administered by VA when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  The Court has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 
3.385 establish when hearing loss is severe enough to be 
service connected.  Hensley, 5 Vet. App. at 159.

The Board is satisfied with the evidence of a current 
disability.  The audiogram reflected in the April 2005 VA 
examination shows puretone thresholds, in decibels, as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
20
LEFT
20
20
20
15
30

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 82 percent for the right ear and 
86 percent for the left ear.  Because the Veteran's speech 
discrimination scores were less than 94 percent for both 
ears, the Veteran's hearing loss qualifies as a current 
disability under 38 C.F.R. § 3.385 (2008).  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
Where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by the veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  Service 
connection for a combat-related injury may be based on lay 
statements alone, but the Veteran must still demonstrate a 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Preliminarily, the Board notes that the Veteran has not 
alleged, and the evidence does not show, that the Veteran 
engaged in combat.  Thus, he cannot benefit from the more 
relaxed evidentiary standard accorded claims for combat-
related injuries.  

The Board has reviewed the Veteran's service treatment 
records.  These are negative for diagnoses, treatment, or 
complaints of hearing loss or tinnitus.  The Veteran's 
January 1969 separation from service examination, including 
the Veteran's own report of his medical history, indicates 
that his hearing was normal at separation.  In the audiogram 
reflected in this examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
0
LEFT
0
0
0
0
0

Speech discrimination scores were not reported in this 
examination.  This audiogram shows that the Veteran's hearing 
was normal at separation.  See 38 C.F.R. § 3.385; Hensley, 5 
Vet. App. at 157.  

While there is no evidence that the Veteran's hearing loss or 
tinnitus manifested in service, his personnel records show 
that as a special vehicle repairman, he inspected, 
maintained, and repaired aircraft refueling equipment, towing 
tractors and fire fighting vehicles.  A March 2005 VA 
examination reflects that the Veteran was stationed near the 
flight line for approximately four years and did not wear 
hearing protection during that time.  Based on the 
circumstances of the Veteran's service, the Board is willing 
to assume that the Veteran was exposed to hazardous noise 
from aircraft, which potentially could have caused acoustic 
trauma.  See 38 U.S.C.A. § 1154(a).  

As to the third Hickson element, the Veteran claims that his 
current hearing loss disability and tinnitus stem from his 
in-service noise exposure.  The Board acknowledges the 
Veteran's statements regarding the cause of his hearing loss 
and tinnitus.  The Veteran can attest to factual matters of 
which he has first-hand knowledge; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  
However, the Veteran, as a lay person, has not been shown to 
have the requisite medical knowledge or training to be 
capable of rendering an opinion as to the cause or etiology 
of any current disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, he cannot provide a 
competent opinion regarding the cause of his hearing loss and 
tinnitus.  While the Board may consider the Veteran's account 
of what happened to him in service and thereafter, 
determining its credibility and probative value as 
appropriate, the Board cannot accept the Veteran's statements 
that his hearing loss and tinnitus were caused or aggravated 
by an in-service event or injury as competent evidence of a 
relationship to service.  

The Board has reviewed the Veteran's post-service medical 
records.  In December 2003, the Veteran established care with 
the VA clinic in Crownpoint, Indiana.  He reported a number 
of conditions at this time, but did not mention hearing loss 
or tinnitus.  

A June 2004 VA treatment record reflects that the Veteran had 
impacted cerumen and hearing loss.  He was referred for audio 
testing at this time.  There was no mention of tinnitus in 
this record. 

In the March 2005 VA examination, the Veteran reported that 
after service, he was employed as a steel worker in a noisy 
environment for thirty-three years.  However, he used hearing 
protection reliably during this time, which consisted of ear 
plugs.  The Veteran reported that approximately ten years 
before this examination, he noted the gradual onset of 
hearing loss, which was somewhat worse in the right ear than 
the left.  His hearing loss continued to worsen to the 
present day.  The Veteran also reported that he had suffered 
from tinnitus for approximately twenty years.  

In the April 2005 VA examination, the Veteran again reported 
that he had experienced bilateral hearing loss for the past 
ten years.  He stated that the hearing loss had become 
progressively worse.  He reported that his tinnitus began 
thirty or thirty five years ago.  He stated that he copes 
with the tinnitus by "just living with it."  He had no 
history of ear infections, ear surgery, or hearing aid use.  
In addition to occupational noise exposure working in a steel 
mill for thirty years with the use of hearing protection, the 
Veteran reported a history of recreational noise exposure 
shooting handguns for sport with the use of hearing 
protection.  The examiner found that due to the lack of 
evidence of hearing loss in the Veteran's service treatment 
records, and the lack of proximity between the dates of 
service and the date of the onset of the Veteran's hearing 
loss, hearing loss and tinnitus were "not at least as likely 
as not" related to the Veteran's military service.  

The Board finds that the preponderance of the evidence is 
against a relationship between the Veteran's hearing loss and 
tinnitus and his period of service.  With respect to the 
Veteran's hearing loss, by his own account in the March 2005 
VA examination it did not manifest until ten years earlier, 
or approximately 1995.  In other words, the Veteran did not 
have hearing loss for over thirty five years since separation 
from service.  This long period of time before the Veteran 
began to have hearing loss heavily weighs against a finding 
that this disability was caused by in-service noise exposure.  
In the April 2005 VA examination, the VA examiner found that 
because the Veteran's hearing loss did not manifest in 
service or for decades thereafter, it was not likely that the 
Veteran's hearing loss is related to service.  Thus, the 
Board finds that the preponderance of the evidence weighs 
against a nexus between the Veteran's hearing loss and his 
period of service. 

With respect to the Veteran's tinnitus, the Veteran alleged 
in the March 2005 VA examination that his tinnitus began 
about twenty years earlier.  However, in the April 2005 VA 
examination, conducted about one month later, the Veteran 
stated that his tinnitus began about thirty or thirty five 
years earlier.  This ten-to-fifteen year inconsistency in the 
Veteran's reported history of tinnitus is substantial and 
casts doubt on the credibility of the Veteran's allegations.  
Furthermore, the Board finds it significant that, despite 
reporting a number of other conditions, the Veteran did not 
mention tinnitus in the December 2003 VA treatment record 
when it would have been natural to do so, as this was when he 
first established care with the VA clinic in Crownpoint, 
Indiana.  Also significant is the fact that the Veteran did 
not mention tinnitus in the June 2004 VA treatment record, in 
which it was noted that the Veteran had impacted cerumen and 
hearing loss.  If the Veteran had been suffering from 
tinnitus, it seems he would have reported it at this time, 
when he was being examined for other ear conditions.  Indeed, 
it seems the Veteran first reported tinnitus in his 
application for service connection and the two VA 
examinations performed in connection with this claim.  The 
fact that there is no mention of the Veteran's tinnitus in 
the treatment records, and that it has only been reported by 
the Veteran in the context of a claim for benefits, further 
casts doubt on the Veteran's credibility.  

The Veteran has not alleged, and the evidence does not show, 
that he ever sought treatment for his tinnitus.  The United 
States Court of Appeals for the Federal Circuit has held that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  This long period of over three decades 
without diagnoses, treatment, or complaints of tinnitus since 
separation heavily weighs against a finding that the 
Veteran's tinnitus is related to service.  In the April 2005 
VA examination report, the VA examiner found that it was 
unlikely the Veteran's tinnitus is related to service based 
on these facts.  Although he only mentioned the long period 
of time between the Veteran's separation from service and the 
manifestation of hearing loss in reaching his conclusion, the 
Board believes it clear that the examiner intended to include 
tinnitus as well in his explanation, as the same set of facts 
pertains to both disabilities.  Thus, the Board finds the 
preponderance of the evidence weighs against a nexus between 
the Veteran's tinnitus and his military service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for hearing loss and tinnitus must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran also claims service connection for erectile 
dysfunction (ED) secondary to his service-connected 
posttraumatic stress disorder (PTSD).  The Board finds that 
further development is needed on this claim before it can be 
properly adjudicated.  

The Veterans Claims Assistant Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In an October 2007 statement, the Veteran, through his 
representative, argues that the February 2007 VA examination 
provided in this case was inadequate.  Specifically, the VA 
examiner's sole explanation for his or her finding that ED 
was not caused by PTSD was the fact that the Veteran had ED 
before he was diagnosed with PTSD in 2002.  The Veteran 
contends that this reasoning does not take into account the 
fact that the Veteran's PTSD may long have predated the 
actual diagnosis thereof.  The Veteran also argues that once 
a physical cause for ED was ruled out by the genitourinary 
specialist who examined him, the etiology of this condition 
should have been assessed by a mental health specialist to 
determine the likelihood that it was caused by the Veteran's 
PTSD.  The Board agrees.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination by a mental health specialist 
to determine the likelihood that the 
Veteran's ED is related to PTSD.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's ED is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
caused or aggravated by the Veteran's 
PTSD, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.  This 
means that the examiner should render a 
fully-considered, balanced opinion that 
takes into account all of the pertinent 
evidence of record, to include the 
chronology of the diagnoses of ED and 
PTSD, the possibility that PTSD may have 
predated the diagnosis thereof, and the 
fact that the Veteran's ED has allegedly 
not been responsive to medication, among 
other evidence.  

2.  Then, the Agency of Original 
Jurisdiction (AOJ) should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


